11/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0586



                                 No. DA 19-0586


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

GREGORY GEORGE DENNY,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including December 11, 2020, within which to prepare, serve, and file its

response brief.




JMK



                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 23 2020